In a proceeding for the appointment of a committee of the person and property of an alleged incompetent, remitted to this court by the Court of Appeals, the appeal is from so much of a judgment of the Supreme Court, Westchester County, entered September 18, 1973, after a jury trial, as (1) appointed committees of the person and property of the incompetent and (2) contained certain implementing provisions. The appeal from the judgment brings up for review an order of the same court, entered August 3, 1973, which denied a motion for a change of venue (see Matter of Aho, 46 AD2d 673, mod 39 NY2d 241). Judgment and order affirmed insofar as appealed from and reviewed, without costs or disbursements. The proof adduced amply supports the finding that the incompetent lacked the requisite capacity in 1972 to formulate an intention to change her domicile (see Matter of Thomas, 26 AD2d 514). Gulotta, P. J., Hopkins, Latham, Cohalan and Shapiro, JJ., concur.